Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 5/19/2021 is acknowledged.  The traversal is on the ground(s) that Groups I through III include a common technical feature that is a special technical feature.  This is not found persuasive because all common technical features fail to make a contribution over the prior art over previously cited Strunk. Further, all common technical features fail to make a contribution over the prior art in view of either Salensky (U.S. Pat. No. 3,493,630), Sporck (U.S. Pat. No. 3,838,094), or Bagga (U.S. Pat. No. 4,701,378)
Applicant further argues there would not be a search burden in examining all of Groups I through III. This is not found persuasive because while a search burden must be present for a restriction to be proper in national applications filed under 35 USC 111(a), the present application is a national stage application filed under 35 USC 371 and thus, follows the unity of invention standard. MPEP 1893.03(d). Under the unity of invention standard, a group of inventions is considered linked to form a general inventive concept only where there is at least one common special technical feature. In the present case however, all common technical features fail to make a contribution over the prior art as elaborated previously and thus, they are not special technical features. Therefore, there is lack of unity between Groups I through III.
With respect to the specifics as to how Rule 13.1 and 13.2 is applied, Applicant is referred to MPEP 1893.03(d). Particularly, the term “special technical features” is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the particular ingredients of the compositions are not included.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a catalyst selected from the group of the…”. The scope of the claim is unclear as it is uncertain as to whether the Markush group is meant to be open or closed to other unrecited materials. Recitation of “selected from the group consisting of” is suggested.
Claim 1 recites “the boron(III) halides”, which lacks antecedent basis. Therefore, the scope of the claim is unclear. 
As claims 2-8 depend from claim 1, they are rejected for the same issues discussed above.
Claim 7 recites “the nonconductive material”, which lacks antecedent basis. Therefore, the scope of the claim is unclear. 
Claim 8 recites “the reinforcement layer”, which lacks antecedent basis. Therefore, the scope of the claim is unclear. 
Further with respect to claim 8, it is unclear whether “made of glass and/or rockwool and/or polyimide and/or polyester” is meant to pertain solely to foil or to all of the previously recited species (woven fabric, knitted fabric, nonwoven fabric, foil). 
Further with respect to claim 8, it is generally unclear whether “and combinations thereof” is meant to refer to the type of reinforcement layer (woven fabric, knitted fabric, 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The present application is a national stage entry of international application PCT/EP2017/079579, filed 11/17/2017. The preliminary amendment of 5/29/2019 resulted in the following rejections. 
Claim 8 has been amended to recite “and combinations thereof” with respect to reinforcement layer materials. To the extent “and combinations thereof” is meant to refer to the types of reinforcement layer (woven fabric, knitted fabric, nonwoven fabric, foil),  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salensky (U.S. Pat. No. 3,493,630).
Regarding Claims 1, 2, 4, and 6, Salensky teaches a curing agent composition comprising 41 pbw of phenol-formaldehyde novolac resin with a molecular weight of 600 and 0.75 pbw of 2-methyl imidazole relative to 67.75 pbw of composition (Col. 4, Lines 45-52 and 68-72). The imidazoles impart fast cure speeds (Examples 2 and 3) and therefore and construed as catalysts. The weight contents described by Salenskey is equivalent to 60.5 wt% phenol-formaldehyde novolac resin, 1.1 wt% of imidazole catalyst, and 38.4 wt% of other additives. 
Regarding Claim 3, Salenskey teaches examples where 12 pbw of imidazole is used per 100 pbw of novolac (Col. 5, Lines 43-50), which is equivalent to 12 wt% based on the weight of novolac. 
Regarding Claims 7 and 8, any limitations associated with the composition fixing a nonconductive material to a reinforcement layer is seen to merely constitute an In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the compositions claimed and those taught by Salenskey, such compositions are seen to be capable of performing the intended use absent evidence to the contrary. 
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sporck (U.S. Pat. No. 3,838,094).
Regarding Claims 1-4 and 6, Sporck teaches 10% solution of 2-phenylimidazole as curing catalyst in novolac resin (Col. 8, Lines 65-66; Col. 4, Lines 43-50), equivalent to 90 wt% novolac, 10 wt% 2-phenylimidazole, and 0 wt% other additives. Such a mixture is also equivalent to 11.1 wt% of 2-phenylimidazole with respect to the weight of novolac. Sporck teaches the novolac resin used is of Formula II, which illustrates a novolac no different in structure than what would be obtained by condensation of phenol with formaldehyde (Col. 8, Lines 73-75; Col. 3, Lines 63-75):
    PNG
    media_image1.png
    122
    230
    media_image1.png
    Greyscale
. Sporck
Regarding Claims 7 and 8, any limitations associated with the composition fixing a nonconductive material to a reinforcement layer is seen to merely constitute an intended use of the composition. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the compositions claimed and those taught by Sporck, such compositions are seen to be capable of performing the intended use absent evidence to the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salensky (U.S. Pat. No. 3,493,630).
Salensky teaches a curing agent composition comprising 41 pbw of phenol-formaldehyde novolac resin with a molecular weight of 600 and 0.75 pbw of 2-methyl imidazole relative to 67.75 pbw of composition (Col. 4, Lines 45-52 and 68-72). The imidazoles impart fast cure speeds (Examples 2 and 3) and therefore and construed as catalysts. The weight contents described by Salenskey is equivalent to 60.5 wt% phenol-formaldehyde novolac resin, 1.1 wt% of imidazole catalyst, and 38.4 wt% of other additives.
Regarding Claim 3, Salenskey teaches 0.1-15 pbw of imidazole per 100 pbw of novolac (Col. 2, Lines 65-70), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested Salenskey suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Salenskey. See MPEP 2123.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salensky (U.S. Pat. No. 3,493,630) in view of Sporck (U.S. Pat. No. 3,838,094).
The discussion regarding Salensky within ¶ 34-35 is incorporated herein by reference.
Regarding Claim 5, Salensky differs from the subject matter claimed in that a preferred molecular weight range corresponding to the novolac resin curing agent is not described. Sporck also pertains to curing epoxy resins with novolacs as curing agent (Claim 1). Sporck teaches suitable crosslinkers are novolacs of the structure:
    PNG
    media_image1.png
    122
    230
    media_image1.png
    Greyscale
whereby a is a small whole number greater than zero (Claim 1). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize novolacs where a=1 or greater because doing so would predictably afford curing ability toward epoxy resins as taught by Sporck. Given that a=1 corresponds to a molecular weight of roughly 306 g/mol, the combination of references would suggest molecular weights that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sporck suggests the claimed range. A person of ordinary skill Sporck. See MPEP 2123.
Alternatively with respect to molecular weight, Sporck notes if a is too low, the novolac can be excessively volatile or the cross-linking density can be too low, but if a is too high, the mixture becomes inconveniently stiff and difficult to mix (Col. 4, Lines 1-15). Accordingly, the molecular weight of the novolac curing agent used is taught to be a result effective variable optimizable to one of ordinary skill in the art because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal novolac molecular weights within the scope of the present claims by routine experimentation so as to produce desirable cross-link density and viscosities in light of the teachings of Sporck. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sporck (U.S. Pat. No. 3,838,094).
Sporck teaches 10% solution of 2-phenylimidazole as curing catalyst in novolac resin (Col. 8, Lines 65-66; Col. 4, Lines 43-50), equivalent to 90 wt% novolac, 10 wt% 2-phenylimidazole, and 0 wt% other additives. Such a mixture is also equivalent to 11.1 wt% of 2-phenylimidazole with respect to the weight of novolac. Sporck teaches the novolac resin used is of Formula II, which illustrates a novolac no different in structure than what would be obtained by condensation of phenol with formaldehyde (Col. 8, Lines 73-75; Col. 3, Lines 63-75):
    PNG
    media_image1.png
    122
    230
    media_image1.png
    Greyscale
. Sporck teaches a preference for “a” to be an average value of approximately 6 (Col. 4, Lines 1-2). The calculated molecular weight of the above structure where a=6 is roughly 837 g/mol.
Regarding Claim 5, Sporck differs from the subject matter claimed in that a particular combination of a novolac with a molecular weight of 250-500 g/mol and imidazole catalyst is not described.
Sporck teaches the suitable crosslinkers are novolacs of the structure:
    PNG
    media_image1.png
    122
    230
    media_image1.png
    Greyscale
whereby a is a small whole number greater than zero (Claim 1). Accordingly, Sporck suggests molecular weights that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sporck suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sporck. See MPEP 2123.
Alternatively with respect to molecular weight, Sporck notes if a is too low, the novolac can be excessively volatile or the cross-linking density can be too low, but if a is too high, the mixture becomes inconveniently stiff and difficult to mix (Col. 4, Lines 1-15). Accordingly, the molecular weight of the novolac curing agent used is taught to be In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal novolac molecular weights within the scope of the present claims by routine experimentation so as to produce desirable cross-link density and viscosities in light of the teachings of Sporck.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga (U.S. Pat. No. 4,701,378).
Regarding Claims 1, 2, 4, and 5, Bagga teaches accelerators comprising phenol-aldehyde resin and cure accelerator (i.e. catalyst) (component (c) of Abstract). Bagga teaches an embodiment in “Accelerator I” derived from 10 g of phenol-formaldehyde novolak and 3.7 g of benzyldimethylamine (tertiary amine) (Col. 6, Line 66 to Col. 7, Line 5), equivalent to a composition comprising roughly 73 wt% of novolac, 27 wt% of catalyst, and 0 wt% other additives. The particular embodiment of Bagga differs from the subject matter claimed in that the molecular weight of the novolak resin is not disclosed. Bagga teaches the resins are of the structure:
    PNG
    media_image2.png
    171
    422
    media_image2.png
    Greyscale
whereby n has an average value within the range of 1-15 (Col. 5, Lines 1-18). With respect to phenol-formaldehyde novolak Bagga is seen to suggest overlapping molecular weights. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Bagga suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Bagga. See MPEP 2123.
Regarding Claim 3, Bagga teaches the weight ratio between phenolic resin and nitrogen base, the latter corresponding to catalyst, ranges from 0.8-4.0 : 1 (Col. 6, Lines 3-11), which is equivalent to 25-125 wt% of catalyst based on the weight of novolac. Accordingly, Bagga teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Bagga suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Bagga. See MPEP 2123.
Regarding Claim 6, Bagga teaches examples using 2-phenylimidazole (Col. 7, Lines 6-14). 
Regarding Claims 7 and 8, any limitations associated with the composition fixing a nonconductive material to a reinforcement layer is seen to merely constitute an intended use of the composition. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the compositions claimed and those taught by Bagga, such compositions are seen to be capable of performing the intended use absent evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764